IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
v. I.D.# l6llOl7476

LAMMOT B. SCRUGGS,

Defendant.

\/\/\./\/\/\/\./

Submitted: September 21, 2018
Decided: December l4, 2018

Upon Defendant’s Motion for Postconviction Relief: DENIED

This 14th day of December, 2018, upon consideration of Defendant’s Motion
for Postconviction Relief (the “Motion”) under Superior Court Criminal Rule 6l
(“Rule 61”) and the record in this case, it appears to the Court that:
FACTUAL AND PROCEDURAL BACKGROUND

l. On July 7, 2017, Scruggs pleaded guilty to Burglary Second Degree,
and the Court sentenced him to eight years at Level V, suspended after one year at
Level V for eighteen months at Level III. On February l4, 2018, the Court found
Scruggs in violation of probation and sentenced him to seven years at Level V With
credit for fourteen days served, suspended after two years at Level V for six
months at Level IV DOC Discretion.

2. The basis for the Court’s finding that Scruggs violated probation Was
his outright refusal to participate in probation. In the Court’s original sentencing

order, Scruggs’s Level V sentence Was suspended on the condition that he

complete 18 months at Level III.l According to the probation report, before he Was
released from Level V, Scruggs informed the Institutional Release officer that he
Would not comply With his court-ordered probation. He also indicated he Would be
homeless upon release. After he Was released from Level V, Scruggs failed to
report to probation and failed to provide his address to probation, even though he is
registered as a sex offender and provided an address in connection With that
registration.

3. At the violation of probation hearing, Scruggs’s attorney admitted that
he violated probation. Scruggs conceded he had not reported to probation and by
Way of explanation he informed the Court that he is “really bad” at probation and
does not have a “stable situation,” i.e. a residence at Which he can live While
serving probation.2 Scruggs’s attorney suggested he serve a brief period at the
violation of probation center at Level IV, followed by a period at Level III.3 The
probation officer Who Was covering the hearing concurred in that
recommendation4 Scruggs, however, indicated that he feels he cannot
successfully complete probation, and if the Court placed him back in the

community on probation he Would again refuse to comply With probation.5

 

1 D.I. 17, 19.

2 State v. Scruggs, I.D. 1611017476 (Del. Super. Feb. 14, 2018) (Violation of Probation
Transcript) (hereinafter “Tr.”) at 4-5.

3 Id. at 3-4.

4 1a at 4.

5 Id. at 4-8.

4. Because Scruggs Was adamant that he Would not participate in
probation, the Court sentenced him on the violation of probation to seven years at
Level V, suspended after two years for six months at Level IV. At the violation of
probation hearing and in the sentencing order, the Court indicated it Would
consider a timely Rule 35 motion to modify Scruggs’s sentence if he Was Willing to
engage in community-based probation.6 Scruggs filed a timely motion to modify
his sentence, but did not indicate he Was Willing to participate in probation.
Instead, Scruggs blamed his probation officer and the Court for imposing a harsh
sentence and contended he never absconded from probation since he refused to
sign up for it before he Was released from Level V.7

5. In his current Motion, Scruggs argues he is entitled to postconviction
relief because (i) his counsel during the violation of probation hearing provided
ineffective assistance, and (ii) the sentence imposed Was illegal. More specifically,
Scruggs argues counsel Was ineffective because she conceded that Scruggs
absconded, and the sentence Was illegal because his original sentence “doesn’t

stipulate the level 3 as a condition of the suspension.”8

 

6 1d.at8-9;D.1.25 at 2,
7 See D.1.29,31.
3 D.I. 32.

ANALYSIS

A. Procedural Bars to Scruggs’s claims

6. Before addressing the merits of any claim for postconviction relief,
this Court first must determine Whether the Motion procedurally is barred under
Rule 61.9 A motion for postconviction relief may be barred for timeliness and
repetition, among other things. A motion filed under Rule 61 is untimely if it is
filed more than one year after a final judgment of conviction.10 A defendant also is
barred from filing successive motions for postconviction relief.ll The rule further
prohibits motions based on any ground for relief that Was not asserted in the
proceedings leading up to the judgment of conviction, unless the movant
demonstrates “cause for relief from the procedural default” and “prejudice from

”12 Finally, the rule bars consideration of any

violation of the movant’s rights.
ground for relief that previously Was adjudicated in the case.13

7. Scruggs’s Motion Was filed less than a year after he Was sentenced for
violating probation, and it therefore is timely. This is Scruggs’s first motion for

postconviction relief, and the Motion therefore is not barred as successive.

Scruggs’s claim of ineffective assistance of counsel could not be raised at an

 

9 Bal`ley v. State, 588 A.2d 1121, 1127 (Del. 1991); Younger v. State, 580 A.2d 552, 554 (Del.
1990)

1° super. ci. Crim. R. 61(i)(1).

11 Id. 61(i)(2); see id. 61(d)(2)(i)-(ii) (regarding the pleading requirements for successive
motions).

12 Id. 61(i)(3).

13 1a 61(i)(4).

earlier stage in the proceedings14 As to Scruggs’s claim that the sentence was
illegal, Rule 61 is not the proper mechanism to raise such a motion, A motion to
correct an illegal sentence should be raised under Rule 35.15 Rather than requiring
Scruggs to go through the exercise of filing an additional motion, and for the sake
of efficient judicial review, the Court will address his illegal sentence argument
below.

B. Scruggs has not shown counsel Was ineffective.

8. Scruggs contends his assigned counsel during the violation of
probation hearing was ineffective because she conceded that Scruggs absconded
from probation.16 To prevail on a postconviction claim for ineffective assistance of
counsel, the defendant must show: (i) “counsel’s conduct fell measurably below
the conduct expected of reasonably competent criminal defense counsel,”17 and (ii)
“counsel’s action was prejudicial in that, but for counsel’s error, there is a
reasonable probability that the result [of the case ] would have been different.”18

9. Scruggs does not explain how counsel’s concession that Scruggs

absconded from probation fell below the objective standard of reasonableness

 

14 Whittle v. State, 2016 W

l 2585904 (Del. Apr. 28); State v. Evans-Mayes, 2016 WL 4502303, at *2 (Del. Super. Aug. 25,
2016).

15 Super. Ct. Crim. R. 35(a). Such a motion would not be time-barred, unlike a motion to modify
filed under Rule 35(b).

16 D.I. 32 at 3.

17 Stevenson v. State, 469 A.2d 797, 799 (Del. 1983) (internal citations omitted).

18 Robinson v. State, 562 A.2d 1184, 1185 (Del. 1989).

5

There is a strong presumption that counsel’s representation was reasonable.19
Scruggs himself conceded on the record that he had not reported to probation or
provided his address to probation. Accordingly, counsel had little avenue to
contest the fact of the violation. To the extent Scruggs is arguing that he did not
violate probation because probation was not a required element of his sentence,
that argument is fallacious. As explained below, the suspension of Scruggs’s
eight-year Level V sentence was conditioned on his compliance with probation.
C. Scruggs’s sentence Was not illegal.

10. Scruggs does not elucidate the basis for his argument that his sentence
was illegal beyond stating his “original sentence was [eight] years suspended for
[one] year Level 5 followed by [eighteen] months level 3,” and “[t]his sentence
doesn’t stipulate the level 3 as a condition of the suspension.”20 Scruggs appears to
be arguing that the Court could not find him in violation because the Level III
probation was not a condition of the Court’s decision to suspend seven years of his
Level V sentence. Scruggs’s argument is counterfactual; the Court’s sentencing
order dated July 7, 2017, reads “The defendant is placed in the custody of the
Department of Correction for [eight] year(s) at supervision level 5[,] suspended

after [one] year[] at supervision level 5 for [eighteen] month(s) [at] supervision

 

19 Wi-ighr v. Sm¢e, 671 A.2d1353, 1356 (Del. 1996).
211 D.l_ 32 at 3.

level 3.”21 This language unambiguously conditioned the suspension of Scruggs’s
Level V sentence upon completion of 18 months at Level III. The fact that
Scruggs refused to sign up for probation therefore was a violation of the Court’s
sentencing order and formed a valid basis for the Court’s finding and sentence.

For all the foregoing reasons, Lammot Scruggs’s Motion for Postconviction
Relief is DENIED. IT IS SO ORDERED.

law e%/

t/11\1)1§5§511"161. LeGroA/, Judge

Original to Prothonotary
cc: Renee Hrivnak, Deputy Attorney General
Lammot B. Scruggs, pro se, SBI 296771

 

21 D.I. 17 at 1. The Court issued a modified sentencing order on October 9, 2017 addressing
restitution. That sentencing order contains language identical to that quoted above. See D.I. 19.

7